DETAILED ACTION
1.	This office action is in response to the amendment filed on 01/21/2022. 
2.	Claims 1-20 are currently pending and have been considered below.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. US 2015/0248460 (hereinafter, Machida), in view of Kraus et al. US 2018/0069747 (hereinafter, Kraus).

6.  	Regarding claim 1, Machida discloses a computer-implemented method for generating a snapshot view containing hardware information and status in a network infrastructure (Figs. 10, 17, and 22), the method comprising: 
 	receiving, by a computer, a request to generate the snapshot view ([0190]: When the monitor computer 1 receives the indication for displaying the snapshot display screen from the administrator. See also [0066], Fig. 6); 
 	during a first thread of operation executed by the computer: querying, by the computer, using a first address of the plurality of addresses, a first server of the plurality of servers to retrieve a first resource data record containing hardware information and an operational status of the first server ([0046], [0053], [0066]-[0071]: the computer system includes a monitor computer 1, one or more servers 2 (i.e., target apparatus)…With a regular interval of time or irregularly, the monitor computer 1 transmits, to the monitor target apparatus, data (hereinafter referred to as "status request" or simply "request") for inquiring the status of the monitor target apparatus itself or a component thereof, and more specifically, for inquiring whether the monitor target apparatus is operating normally or in abnormal state. See also [0137], Figs. 1, 6, 7); 
 	during a second thread of operation executed by the computer contemporaneously with the first thread of operation: querying, by the computer, using a second address of the plurality of addresses, a second server of the plurality of servers to retrieve a second resource data record containing hardware information and an operational status of the second server ([0046], [0053], [0066]-[0071], [0137]).
 	wherein the computer only queries the first and second servers during each of the first and second threads of operation for hardware information and operation status ([0046], [0053], [0066]-[0071], [0137]),
 	generating, by the computer, a snapshot view file of the network infrastructure based upon the first and second resource data records; the first and second resource data records containing the hardware information and the operational status of the first and second servers ([0086], [0092]-[0094], Figs. 10, 22: the monitoring computer 1 may generate an analysis result snapshot. See also Figs. 7, 12A-15, 17), and 
 	transmitting, by the computer to a user device, an electronic communication containing a [result] configured to retrieve the snapshot view file from the computer and cause the user device to generate the snapshot view using the snapshot view file ([0044], [0052], [0190], Fig. 22: When the monitor computer 1 receives the indication for displaying the snapshot display screen from the administrator, the monitor computer 1 generates the snapshot display screen including the analysis result indicated by the analysis result snapshot). Machida discloses transmitting, by the computer to a user device, an electronic communication containing an analysis result configured to retrieve the snapshot view file as disclosed above. Machida does not disclose transmitting selectable link. However, transmitting a selectable link would have been obvious to one ordinary skill in the art based on the teaching of Machida.
 	Machida does not disclose:
 	wherein the request includes an input text file containing a plurality of internet protocol addresses of a plurality of servers in the network infrastructure, a first internet protocol address of the plurality of internet protocol addresses, a second internet protocol address of the plurality of internet protocol addresses, and generating, by the computer, a hypertext markup language snapshot view file of the network infrastructure.  
 	However, Kraus discloses:
 	 wherein the request includes an input text file containing a plurality of internet protocol addresses of a plurality of servers in the network infrastructure, a first internet protocol address of the plurality of internet protocol addresses, a second internet protocol address of the plurality of internet protocol addresses ([0045], [0059], [0066]. [0115]: The browser 1000 browses server objects in different servers in real time, to examine the current configuration of the server objects contained inside of the servers 15. First, the user selects a server he/she wishes to browse. Through browsing, a collection of server object identifiers that identify each server object are selected and entered into the template 1010. See also ([0116]), and 
 	generating, by the computer, a hypertext markup language snapshot view file of the network infrastructure ([0120], [0134], Fig. 14).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida to use wherein the request includes an input text file containing a plurality of internet protocol addresses of a plurality of servers in the network infrastructure, a first internet protocol address of the plurality of internet protocol addresses, a second internet protocol address of the plurality of internet protocol addresses, and generating, by the computer, a hypertext markup language snapshot view file of the network infrastructure as taught by Kraus. The motivation for doing so would have been in order to allow users to browse live remote targets (Kraus, [0045], [0134]).

7.	Regarding claim 11, the claim is rejected with the same rationale as in claim 1. 

8.	Regarding claim 2, Machida in view of Kraus disclose the method of claim 1 as disclosed above. 
 	Machida further discloses during a third thread of operation executed by the computer contemporaneously with the first and second threads of operation: querying, by the computer, using a third address of the plurality of addresses, a third server of the plurality of servers to retrieve a third resource data record containing hardware information and an operational status of the third server, wherein the computer does not query an external database separate from the third server during the third thread of operation ([0046], [0053], [0066]-[0071]: the computer system includes a monitor computer 1, one or more servers 2 (i.e., target apparatus)…With a regular interval of time or irregularly, the monitor computer 1 transmits, to the monitor target apparatus, data (hereinafter referred to as "status request" or simply "request") for inquiring the status of the monitor target apparatus itself or a component thereof, and more specifically, for inquiring whether the monitor target apparatus is operating normally or in abnormal state. See also [0137], Figs. 1, 6, 7). See also Kraus ([0057]-[0059], 0066], [0097]). 
  	Machida does not disclose:
 	a third internet protocol address of the plurality of internet protocol addresses.  
 	However, Kraus discloses:
 	 a third internet protocol address of the plurality of internet protocol addresses ([0045]).

 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida to use a third internet protocol address of the plurality of internet protocol addresses as taught by Kraus. The motivation for doing so would have been in order to identify the servers efficiently (Kraus, [0045]).

9.	Regarding claim 12, the claim is rejected with the same rationale as in claim 2. 

10.	Regarding claim 3, Machida in view of Kraus disclose the method of claim 1 as disclosed above. 
 	Machida further discloses wherein querying the first and the second servers comprises: identifying and querying, by the computer, a first active onboard administrator interface of the first server; and identifying and querying, by the computer, a second active onboard administrator of the second server ([0046], [0053], [0066]-[0071], [0137], Fig. 17). See also Kraus ([0115]). 

11.	Regarding claim 13, the claim is rejected with the same rationale as in claim 3. 

12.	Regarding claim 4, Machida in view of Kraus disclose the method of claim 1 as disclosed above.  
  	Machida does not disclose:
 	authenticating, by the computer, the computer with the first server through a first single sign-on (SSO) mechanism using a first set of encrypted username and encrypted password for a first universal on-board administrator; and authenticating, by the computer, the computer with the second server through a second SSO mechanism using a second set of encrypted username and encrypted password for a second universal on-board administrator.  
 	However, Kraus discloses:
 	 authenticating, by the computer, the computer with the first server through a first single sign-on (SSO) mechanism using a first set of encrypted username and encrypted password for a first universal on-board administrator; and authenticating, by the computer, the computer with the second server through a second SSO mechanism using a second set of encrypted username and encrypted password for a second universal on-board administrator ([0073], [0076]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida to use authenticating, by the computer, the computer with the first server through a first single sign-on (SSO) mechanism using a first set of encrypted username and encrypted password for a first universal on-board administrator; and authenticating, by the computer, the computer with the second server through a second SSO mechanism using a second set of encrypted username and encrypted password for a second universal on-board administrator as taught by Kraus. The motivation for doing so would have been in order to secure the network infrastructure (Kraus, [0073]).

13.	Regarding claim 14, the claim is rejected with the same rationale as in claim 4. 

14.	Regarding claim 8, Machida in view of Kraus disclose the method of claim 1 as disclosed above. 
 	Machida further discloses wherein the hardware information of each of the first and second servers comprises at least one of model number, size of random access memory, hardware serial number, asset tag, assembly date, server management firmware version, server management firmware update date, and read only memory firmware version and update date ([0042], [0066], [0068]). See also Kraus ([0116]). 

15.	Regarding claim 18, the claim is rejected with the same rationale as in claim 8. 

16.	Regarding claim 9, Machida in view of Kraus disclose the method of claim 1 as disclosed above. 
 	Machida further discloses wherein the operational status of each of the first and second server includes at least one of healthy and powered off ([0071], Figs. 6, 10). See also Kraus ([0094]-[0095], [0111]). 

17.	Regarding claim 19, the claim is rejected with the same rationale as in claim 9. 

18.	Regarding claim 10, Machida in view of Kraus disclose the method of claim 1 as disclosed above.  
  	Machida does not disclose:
 	wherein the user device to display the snapshot view on a web browser application.  
 	However, Kraus discloses:
 	 wherein the user device to display the snapshot view on a web browser application ([0134]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida to use wherein the user device to display the snapshot view on a web browser application as taught by Kraus. The motivation for doing so would have been in order to allow users to browse live remote targets (Kraus, [0045], [0134]).

19.	Regarding claim 20, the claim is rejected with the same rationale as in claim 10. 


20.	Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Machida, in view of Kraus, in further view of Hughes et al. US 9189495 (hereinafter, Hughes).

21.	Regarding claim 5, Machida in view of Kraus disclose the method of claim 1 as disclosed above. 
 	Machida in view of Kraus further disclose each of the first and second servers (Machida, [0046], and Kraus, [0134]). 
 	Machida in view of Kraus does not disclose:
 	a blade server.  
 	However, Hughes discloses:
 	 a blade server (column 6, lines 12-22: a blade enclosure can include several blade servers).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida in view of Kraus to use a blade server as taught by Hughes. The motivation for doing so would have been in order to monitor plurality of devices and minimize the use of physical space and energy (Hughes, column 6, line 19).

22.	Regarding claim 15, the claim is rejected with the same rationale as in claim 5. 

23.	Regarding claim 6, Machida in view of Kraus disclose the method of claim 1 as disclosed above. 
 	Machida in view of Kraus further disclose each of the first and second servers (Machida, [0046], and Kraus, [0134]). 
 	Machida in view of Kraus does not disclose:
 	a server enclosure.  
 	However, Hughes discloses:
 	 a server enclosure (column 6, lines 12-22: a blade enclosure can include several blade servers).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida in view of Kraus to use a server enclosure as taught by Hughes. The motivation for doing so would have been in order to monitor plurality of devices and minimize the use of physical space and energy (Hughes, column 6, line 19).

24.	Regarding claim 16, the claim is rejected with the same rationale as in claim 6. 

25.	Regarding claim 7, Machida in view of Kraus disclose the method of claim 1 as disclosed above. 
 	Machida in view of Kraus further disclose each of the first and second servers (Machida, [0046], and Kraus, [0134]). 
 	Machida in view of Kraus does not disclose:
 	wherein the first server is blade server and the second server is a server enclosure.  
 	However, Hughes discloses:
 	 wherein the first server is blade server and the second server is a server enclosure (column 6, lines 12-22: a blade enclosure can include several blade servers).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Machida in view of Kraus to use wherein the first server is blade server and the second server is a server enclosure as taught by Hughes. The motivation for doing so would have been in order to monitor plurality of devices and minimize the use of physical space and energy (Hughes, column 6, line 19).

26.	Regarding claim 17, the claim is rejected with the same rationale as in claim 7. 

Conclusion
27.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864